El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
La acnsación formulada por el Fiscal de la Corte de Dis-trito de Arecibo, eu lo pertinente, dice:
“El referido Francisco Rivera, allá por el día 5 de julio de 1925 y en el barrio Abra-Honda, de Camuy, P. R., que forma parte del Distrito Judicial de Arecibo, P. R. ilegal y voluntariamente portaba y conducía un machete, siendo dicho machete, un arma, con la cual puede causarse daño corporal.”
En el acto del juicio declararon Andrés H. Román, Bo-nifacio Ramos y Luis La Roy.
El primero, policía, dijo que supo de una riña que el acusado había tenido con Bonifacio Ramos y fué a su casa y ocupó el machete que le entregó la esposa del acusado. Además, que el acusado le manifestó luego que venía de su trabajo y tuvo una cuestión con Ramos y que el acusado-reconoció el arma.
El segundo, Ramosf manifestó que vive en Barahona, de *546Camuy,- que el 5 de junio llegó a su casa el acusado por la noche y se pusieron a arreglar un trabajo y tuvieron un disgusto. El acusado llegó con un machete, una daga.
T, por último, La Noy expresó que el 5 de junio estuvo en casa de Bamos; que encontró allí al acusado; que Ba-mos y el acusado tuvieron un disgusto y se tiraron abajo, hiriendo el acusado a Bamos con un machete que tenía, una daga como de dos pies de largo, colorada, que reconoce como la ocupada.
Terminada la prueba del fiscal, la defensa presentó una moción de nonsuit por entender que El Pueblo no había probado su caso toda vez que el arma no le había sido ocu-pada al acusado y sí a su esposa en su propia casa. Pué declarada sin lugar por la corte que dictó sentencia con-denando al acusado a treinta y cinco días de cárcel.
No conforme el acusado apeló. Sostiene que la acusación es insuficiente porque siendo un machete un útil o instrumento -de labranza, no alega que no se portaba con motivo del oficio o empleo de Bivera en los momentos en que fue ocupado. El apelante invoca el artículo 5, No. 1, de la Ley No. 14 de 1924, que dice:
“Art. 5. Las disposiciones de esta Ley no serán aplicables-—
“1. A la portación de los útiles, herramientas e instrumentos de las artes, profesiones, oficios y ocupaciones o deportes cuando se por-taren con motivo y ocasión de los mismos.”
La Ley de 1905, enmendada en 1908 (Comp. 5994) en-mendada a su vez en 1914, al determinar las armas pro-hibidas consignaba entre ellas el machete, y de acuerdo con la jurisprudencia establecida en el caso de El Pueblo v. Cruz Rosado, 34 D.P.R. 315, debe el machete seguirse con-siderando como un arma prohibida.
No hay duda alguna que el machete es un arma primor-dialmente de labranza y que ningún delito se comete cuando para la labranza se lleva sobre la persona, pero la historia de muchos crimines de sangre en Puerto Bieo y de la gue-rra de independencia de Cuba, demuestra que es también *547una terrible arma de ofensa y defensa. El legislador ha resuelto en justicia la situación consignando la excepción contenida en el artículo 5 de la ley No. 14 de 1924, pero ello no exige que la excepción tenga que eliminarse por virtud de una alegación expresa en la acusación. La excepción es materia de defensa y como tal debe alegarse.
Habiendo sido tomada como lo fue de Texas la ley pro-hibiendo portar armas de 1905, parece oportuno transcribir lo que sigue del Supplement to Willson’s Texas Criminal Statutes, por W. H. Herron, página 121. Dice así:
“2. — Acusación de acubedo CON el ARTículo 338. — De confor-midad eon la ley original las excepciones comprendidas en el artículo 339 fueron incluidas en la cláusula en que se decreta la ley, y se resolvió que era necesario en la acusación, que ya directamente, o por necesaria inferencia, se nieguen cada una de dichas excepciones. S. v. Duke, 42 Tex. 455; Smith v. S. Id. 464; S. v. Clayton, 43 Tex. 410; Woodward v. S. 5 App. 296; Leatherwood v. S., App. 244. Devisando el Código las excepciones estaban separadas de la cláusula en que se decreta la ley y puestas separadamente en el ar-tículo 339, y desde este cambio se ha resuelto que no es necesario negar ninguna de dichas excepciones, ya por alegación o mediante prueba. Lewis v. S., 7 App. 567; Zallner v. S., 15 App. 23.”
En el caso de United States v. Cook, 84 U. S. 168, 21 L. Ed. 538, se dice lo siguiente:
“Los comentaristas y los jueces a veces han sido inducidos a error al suponer que las palabras ‘enacting clause’, como se emplean fre-cuentemente se refieren al artículo del estatuto que define el delito, a diferencia de un artículo subsiguiente en el mismo estatuto, lo cual es un mal entendimiento del término, pues la única verdadera cuestión en el caso es si la excepción está de tal modo incorporada a la esencia de la cláusula que define el delito que constituye una parte esencial de la descripción de los actos, omisión, u otros elemen-tos que integran el delito. Tal delito debe ser descrito con exacti-tud y elaridad, y si la excepción está incorporada de tal modo a la cláusula en que se describe el delito que se convierte en realidad en parte de la descripción, entonces no puede ser omitida en la alega-ción (pleading), pero si no está así incorporada a la cláusula que define el delito de manera que sea parte esencial de la definición del delito, entonces es materia de defensa y debe ser probado por *548la otra parte, aunque esté en el. mismo artículo, o aún en la frase subsiguiente. ’ ’
160 Fed. 528.
También sostiene el apelante qne no se probó la ju-risdicción de la corte porque la evidencia practicada no demuestra dónde estaba la casa del acusado, sitio en que se ocupó el arma y por tanto lugar de la comisión del delito.
El arma se ocupó al día siguiente y no es la ocupación del arma la que determina la comisión del delito, sino el haberla portado el acusado como necesariamente tuvo que portarla la noche anterior al agredir con ella, en las afueras de la casa de Ramos a su adversario, y la evidencia demuestra que 3a casa de Ramos está situada dentro del término municipal de Camuy, del distrito judicial de Arecibo.

Debe confirmarse la sentencia apelada.

El Juez Asociado Sr. Wolf disintió.